department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list dollar_figure apr o f legend taxpayer a taxpayer b ira x ira y company m tax program n dear this is in response to a ruling_request dated xxxxxxx as supplemented by additional correspondence dated xxxxxxxxx xxxxxxxxxx and xxxxxxxx in which you request relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations regulations’ the following facts and representations have been submitted taxpayer a maintained a traditional individual_retirement_account ira x with company m on he converted ira x to a roth_ira ira y maintained with company m at the time of the conversion taxpayer a was single and had a modified_adjusted_gross_income in of on taxpayer a married taxpayer b subsequent to the purported transaction taxpayers a and b discovered that their combined adjusted_gross_income - exceeded the limit found at sec_408a of the internal_revenue_code code at the time of the purported conversion taxpayers a and b were unaware they were not eligible to convert his traditional_ira to a roth_ira for calendar_year taxpayers a and b used tax program n in the preparation of their federal_income_tax return tax program n calculated the excise_tax on excess_contributions under sec_4973 of the code and taxpayers a and b paid this amount with their a and b were informed that the excise_tax would apply each year until they withdrew the excess_contribution which resulted from the that point taxpayers a and b realized their mistake in not having recharacterized the in preparing their return taxpayers conversion at ira conversion return joint as of the date of this request to the best of taxpayer a and b’s knowledge the internal_revenue_service has not discovered taxpayers’ failure to make the election to recharacterize roth_ira y to a traditional_ira based on the foregoing facts and representations you have requested the following ruling that pursuant to sections and of the regulations taxpayers a and b are granted a period not to exceed days from the date of this ruling letter to make an election under sec_1_408a-5 of the regulations to recharacterize taxpayer a’s roth_ira y to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure fora taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generaily provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301 e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control ili if the taxpayer's failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section sec_301_9100-3 of the regulations indicates that the interests of the government are prejudiced if granting relief will result in a taxpayer or taxpayers if more than one taxpayer is affected by the tax consequences of the election having a lower tax_liability in the aggregate for all years to which the election applies than the taxpayer or taxpayers if more than one is affected would have had if the election had been made on a timely basis when a taxpayer is unable to meet the requirements of sec_301_9100-2 of the regulations for an automatic_extension of time to make an election as is the case here sec_301_9100-3 indicates that relief will be granted if the taxpayer provides evidence establishing that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government in this case taxpayers a and b were ineligible to convert taxpayer a’s traditional_ira x to roth_ira y since their adjusted_gross_income exceeded dollar_figure however until they discovered otherwise which discovery occurred after taxpayer a converted ira x to roth_ira y taxpayers a and b were unaware of the requirements of sec_1_408a-5 of the regulations taxpayers a and b filed this request for sec_301 relief after filing their joint federal_income_tax return with respect to taxpayers a and b is not a closed tax_year finally prior to taxpayer a’s and b's filing this request for relief under sec_301_9100-1 and sec_301_9100-3 the internal_revenue_service had not discovered taxpayer a and b's ineligibility to convert ira x to roth_ira y with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira as a traditional_ira in addition we believe that granting relief will not prejudice the interests of the government specifically the service has concluded that you have met the requirements of clause i of sec_301_9100-3 of the regulations therefore you are granted an extension of days from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto in order to effectuate this letter_ruling taxpayer a and b should file an amended federal_income_tax return form 1040x if they have not already done so this ruling is based on the assumption that ira x and roth_ira y meet the requirements code sec_408 and sec_408a where applicable respectively at all relevant times this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent should you have any questions concerning this letter_ruling please contact se t ep ra 7t1 of my staff at sincerely yours manager employee_plans technical group enclosures deleted copy of the ruling notice ee department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list mar nnd legend taxpayer a amount b ira c bank d bank e brokerage firm f dear taxpayer a this is in response to your letter dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on other investments to redeem some of his maturing investments taxpayer a went to bank e where he had established ira c and page taxpayer a wanted to make withdrawals from maturing certificate of deposits and to invest those funds in an investment product that offered him a higher rate of return as part of this withdrawal taxpayer a received amount b from ira c taxpayer a invested amount b and other funds that were also withdrawn by purchasing investment bonds while being assisted by brokerage firm f form 1099r showing amount b as a it was not until taxpayer a received his taxable_distribution that taxpayer a realized that the maturing investment funds withdrawn as amount b on issued the check for amount b gave taxpayer a no explanation or information about the distribution being from an ira account and that taxpayer a had a 60-day period to roll over amount b into an ira account to avoid any adverse tax consequences any effort to rectify the incorrect distribution from ira c with bank e was too late because the 60-day period allowed by the code to avoid the tax_liability had already expired were funds from ira c the bank teller that letter where it admitted errors in terminating ira c without explaining to bank d acquired bank e where ira c had been established on wrote a taxpayer a that the distribution of amount b was from an ira account and by not requesting him to complete an ira disbursement form bank d you represent that no other amount was distributed from ira c within the one year period since the last distribution based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount b because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that he relied completely on bank e’s teller who handled his request of taxpayer a’s trust in the correctness of the transaction involving the maturing investments by bank e’s employee prevented taxpayer a from depositing amount b into an ira within the 60-day rollover period since the distribution the failure to deposit amount b into an ira within the day period was solely because of the lack of information from bank e and the failure to waive the 60-day requirement would be against equity or good conscience page therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b into an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to sincerely yours cl da betty fee manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
